
	
		I
		112th CONGRESS
		1st Session
		H. R. 3748
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Richardson (for
			 herself, Ms. Jackson Lee of Texas, and
			 Mr. Johnson of Georgia) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To establish a grant program for stipends to assist in
		  the cost of compensation paid by employers to certain recent college graduates
		  and to provide funding for their further education in subjects relating to
		  mathematics, science, engineering, and technology.
	
	
		1.Short titleThis Act may be cited as the
			 America Realizing the Informational
			 Skills and Initiative of New Graduates Act of 2011 or
			 America RISING Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)According to the Bureau of Labor
			 Statistics, in the third quarter of 2009 the national unemployment rate for
			 persons graduating from college in 2008 was 10.6 percent, which is more than
			 twice the national rate for college graduates aged 25 years and older. Because
			 the typical college graduate leaves college owing an average of $23,200 in
			 student loan debt, the current job market offers exceedingly few opportunities
			 for college graduates to obtain employment at a salary adequate to service
			 their student loan debt or personal financial obligations.
			(2)There are more
			 than 26 million small businesses in the United States. In the current economic
			 climate, these small businesses are experiencing difficulty in finding the
			 resources needed to increase sales, modernize operations, and hire new
			 employees.
			(3)Recent college graduates need the
			 experience that can be obtained only in the workplace to refine their skills
			 and develop the entrepreneurial qualities that can lead to the creation of new
			 businesses and jobs.
			(4)Existing small
			 businesses, and companies will benefit from the information and technology
			 skills possessed by many of the Nation’s recent college graduates.
			(5)Enabling recent
			 college graduates to obtain employment with small businesses benefits the
			 national economy by providing such businesses the human capital and technical
			 expertise needed to compete and win in the global economy of the 21st
			 century.
			3.Establishment of
			 America RISING program
			(a)EstablishmentThe Secretary of Labor shall establish a
			 program under which—
				(1)grants are to paid
			 to eligible employers to defray the cost of compensation paid by such employers
			 to recent college graduates; and
				(2)grants are paid to recent college graduates
			 to enable such individuals to defray the cost of undertaking further education
			 for up to 24 months in subjects relating to mathematics, science, engineering,
			 or technology.
				(b)Terms and
			 conditionsA grant under this section may be made on such terms
			 and conditions as the Secretary may determine.
			(c)DefinitionsIn
			 this section:
				(1)Eligible
			 employerThe term
			 eligible employer means an employer that is a small business
			 concern (as such term is defined in section 3 of the Small Business Act (15
			 U.S.C. 632)).
				(2)Recent college
			 graduate
					(A)In
			 generalThe term recent
			 college graduate means an individual who—
						(i)who
			 has received a baccalaureate or associate degree from an institution of higher
			 education within the past 24 months; and
						(ii)who has not previously received any such
			 baccalaureate or associate degree.
						(B)Institution of
			 higher educationIn subparagraph (A), the term institution
			 of higher education has the meaning given such term in section 101 of
			 the Higher Education Act of 1965 (20 U.S.C. 1001).
					(d)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $100,000,000 for each of the fiscal years 2012, 2013, and 2014.
				(2)AvailabilityFunds
			 appropriated under paragraph (1) shall remain available until expended.
				
